Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 11, and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 6,396,559) in view of Nishiguchi (US 6,650,393).
Regarding claim 1, Kishimoto et al. (figure 1) discloses a light control film comprising: 
a first laminate in which an alignment layer (107) is provided; 
a second laminate in which an alignment layer (122) is provided; 
a liquid crystal layer (9) which is sandwiched between the first laminate and the second laminate and contains liquid crystal molecules; 
a plurality of bead spacers (130) in a light controllable-region of the liquid crystal layer to hold a thickness of the liquid crystal layer; and 
electrodes (105 and 121) provided in the first laminate and/or the second laminate, 
wherein the light control film controls transmitted light by controlling alignment of the liquid crystal molecules through driving performed by the electrodes.
Kishimoto et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kishimoto et al. is silent regarding wherein a proportion of an area occupied by the plurality of bead spacers per unit area in the light controllable-region of the liquid crystal layer is 0.1% to 10% inclusive, in a front view with respect to the light control film, and wherein every circular area with a radius of 200 m and a center located in a-the light controllable-region of the liquid crystal layer includes at least one of the plurality of bead spacers, the light controllable-region being a region where light can pass through the light control film.  Kishimoto et al. (figure 1) teaches wherein a proportion of an area occupied by the plurality of bead spacers per unit area in a-the light controllable-region of the liquid crystal layer is 0.1% to 10% inclusive, in a front view with respect to the light control film, and wherein every circular area with a radius of 200 m and a center located in a-the light controllable-region of the liquid crystal layer includes at least one of the plurality of bead spacers, the light controllable-region being a region where light can pass through the light control film (the spacer bead dispersion density is as high as, for example, about 8-10 groups per liquid crystal region (having a size of about 100 .mu.m.times.100 .mu.m); see at least column 9, lines 15-30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Nishiguchi in order to achieve display devices having spacers with withstand external pressure and high rigidity or high elasticity.
Nishiguchi teaches wherein a proportion of an area occupied by the plurality of bead spacers per unit area in a light controllable-region of the liquid crystal layer is 0.1% to 10% inclusive, in a front view with respect to the light control film (see at least column 8, lines 19-36) and wherein every circular area with a radius of 200 microns and a center located in a light controllable-region of the liquid crystal layer includes at least one of the plurality of bead spacers, the light controllable-region being able to block and transmit light (the area that includes at least one spacer 25).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proportion as taught by Nishiguchi in order to achieve display devices having spacers with withstand external pressure and high rigidity or high elasticity.
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 11, Nishiguchi .  
Claims 8 and 156 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishimoto et al. in view of Nishiguchi; further in view of Hayashi et al. (US 2008/0094551).
Regarding claims 8-9, Kishimoto et al. as modified by Nishiguchi teaches the limitations as shown in the rejection of claims 3-4 above.  However, Kishimoto et al. as modified by Nishiguchi is silent regarding wherein the liquid crystal layer is a guest-host type liquid crystal layer containing a dichroic dye.  Hayashi et al. teaches wherein the liquid crystal layer is a guest-host type liquid crystal layer containing a dichroic dye (see at least paragraph 0048).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proportion as taught by Hayashi et al. in order to achieve a light modulating material capable of supplying a predetermined light modulating property over a long period of time regardless of the conditions of incident light.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871